245 S.W.3d 829 (2007)
Juane T. KENNELL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89097,
Missouri Court of Appeals, Eastern District, Division One.
December 11, 2007.
Motion for Rehearing and/or Transfer Denied January 16, 2008.
Application for Transfer Denied March 18, 2008.
Melinda K. Pendergraph, Columbia, MO; for appellant.
*830 Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 16, 2008.
Prior report: 159 S.W.3d 480.

MEMORANDUM DECISION
PER CURIAM.
Appellant Juanne T. Kennell ("Kennell") appeals from the judgment of the Circuit Court of the City of St. Louis, the Honorable Robert H. Dierker presiding. At trial, a jury convicted Kennell of one count of First Degree Murder, in violation of Section 565.020 RSMo. (2000)[1]; one count of Assault in the First Degree, in violation of Section 565.050; and two counts of Armed Criminal Action, in violation of Section 571.015. Kennell waived his right to jury sentencing and Judge Dierker sentenced him to life without probation and parole, two life sentences and fifteen years. Kennell filed a timely motion for post-conviction relief under Missouri Supreme Court Rule 29.15, which the motion court denied.
Kennell brings three claims of error: 1) The motion court erred in denying Kennell's claim that trial counsel was ineffective for failing to investigate and present an alibi defense; 2) The motion court erred in denying Kennell's claim of ineffective assistance of counsel in finding that counsel's failure to submit an alibi instruction was trial strategy; and 3) The motion court erred in denying an evidentiary hearing on the issue of counsel's failure to call a witness.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All statutory references are to RSMo. (2000).